PER CURIAM.
The appellant, who was the plaintiff below, seeks review, by a notice of appeal filed on December 17, 1992, of a final judgment entered October 27, 1992 and an order of December 1, 1992 denying a motion for “modification” of the final judgment which was served on November 12, 1992. We have no jurisdiction to review the final judgment because the time of its rendition was not postponed under Fla.R.App.P. 9.020(g) by the untimely service of the modification motion — which was in fact a motion to alter or amend the judgment — beyond the ten day period provided by Fla.R.Civ.P. 1.530(g). Dominguez v. Barakat, 609 So.2d 664 (Fla. 3d DCA 1992). While the notice of appeal was filed within thirty days of the order denying the untimely post-judgment motion, that order is not reviewable. Fla.R.App.P. 9.130(a)(4).
Appeal dismissed.